Citation Nr: 1421043	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  09-45 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a skin disability, to include as secondary to herbicide exposure.

2. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran and his wife testified before the undersigned in a hearing at the RO in March 2010.  A hearing transcript was reviewed.  The Board previously considered these issues in a July 2010 remand.


FINDINGS OF FACT

1. The Veteran's current skin disorder is not related to service, including herbicide exposure during service.

2. The Veteran's mental health symptoms cause occupational and social impairment with reduced reliability, but not deficiencies in most areas or total disability.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for a skin disability have not been met.  38 U.S.C.A. §§ 1110, 1137; 38 C.F.R. § 3.303 (2013).

2. The criteria for a rating in excess of 50 percent for PTSD and anxiety disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In July 2008, the RO sent the Veteran a letter providing notice, which satisfied the requirements of the VCAA.  The letter sent was prior to adjudication of his claims, and no additional notice is required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's skin in September 2010 with an addendum opinion in September 2011 and for his mental health in November 2008 and September 2010.  These examinations addressed the pertinent rating criteria and there is no argument or indication that they are inadequate.  

Following the Board's remand directives, the RO provided VA examinations for the Veteran's mental health and skin.  The VA examiners substantially complied with the remand directives by addressing the pertinent information sought, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additionally development needed.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the March 2010 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's mental health and skin symptoms and treatment to determine whether any relevant evidence had not been submitted.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As there is no further notice or assistance that would be reasonably likely to assist the Veteran in substantiating the claims being decided; VA's VCAA duties have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

I. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses; however he is not competent to diagnose the cause of a skin disability as this requires specialized medical education and training.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The evidence here does not meet the criteria for service connection of the Veteran's skin disability.  See 38 C.F.R. § 3.303. 

The Veteran has a current skin disability.  He has observed multiple nodules on his skin.  The September 2009 VA Examiner diagnosed multiple lipomas.  Thus, this component of the claim has been satisfied.

The Veteran served in the Republic of Vietnam during the presumptive period for exposure to herbicides.  See 38 C.F.R. § 3.307(a)(6).  Therefore, he is presumed to have been exposed to herbicides.  See id.  No affirmative evidence rebuts this presumption here.  However, lipomas are not a disability that is presumed to be connected to herbicide exposure.  See 38 C.F.R. § 3.309(e).  As such, a competent medical opinion is needed to determine whether the Veteran's lipomas are related to herbicide exposure.  In an addendum opinion, the VA examiner from the September 2009 examination concluded that the Veteran's lipomas are not related to herbicide exposure.  The examiner reasoned that a literature search produced no medical evidence of Agent Orange causing lipomas.  There was also no medical evidence in the Veteran's claims folder showing a causal connection between herbicide exposure and lipomas.  See VA Opinion September 2011.  The Veteran checked "no" next to skin disease on his December 1968 separation examination.  While the etiology of lipomas is uncertain, there are hereditary diseases and gene abnormalities that can cause them.  See VA Opinion September 2011.

Moreover, the Veteran's skin disability is not otherwise shown to be related to his service.  He had no treatment for skin conditions during service and he did not note any skin problems on his separation examination.  See Service Treatment Records.  He has not sought treatment for his skin disability.  See Board Hearing March 2010.  The only medical record reflecting a skin condition is from the VA in November 2003.  Per the September 2011 addendum opinion, the VA examiner could find no medical evidence of a potential relationship between the lipomas and service in Vietnam. 

During the Board hearing, the Veteran stated that he had nodules on his skin since service; however, he also stated that he noticed them after returning to the United States while working at a desk job.  In the September 2010 VA examination, he reported noticing the nodules after service in the 1970s.  While the Veteran is deemed generally credible, his indefinite reports of the onset of the skin nodules are less probative.  Reports given for the purposes of medical treatment or diagnosis are generally deemed more reliable and trustworthy.  See Fed. R. Evid. 803(4); see also Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 302 (2008)(while the Federal Rules of Evidence are not binding on the Board, they can provide useful guidance).  Therefore, his statement to the VA examiner, that his skin condition began after service, is deemed more reliable.  As such, there is no evidence of an in-service incurrence or a causal connection to service, either from herbicide exposure or otherwise, upon which service connection could be granted.      

III. Disability Rating

The RO assigned a 50 percent rating for the Veteran's PTSD and anxiety in a June 2011 rating decision.  The Veteran asserts his disability warrants a higher rating.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

Under the General Rating Formula, the criteria for 50 percent rating are: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

The criteria for 70 percent rating are: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The criteria for 100 percent rating are: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

Following a review of the record, the Board finds that the Veteran's PTSD and anxiety symptoms most closely approximate the criteria for a 50 percent, but not a 70 or 100 percent rating.  See 38 C.F.R. § 4.130, DC 9411.

The Veteran's PTSD and anxiety disorder involve symptoms that affect his social and occupational functioning and cause reduced reliability and productivity.  The Veteran reported difficulty socializing and problems in public, placing his back to the wall to see everyone.  He had conflicts with supervisors in the past and has been self-employed for most of his career.  See Board Hearing, VA Examination September 2010.  He experiences irritability, depression, anger, anxiety, and sleep disturbances.  See VA Examinations, VA Treatment.  These symptoms, and the degree of impairment that they produce, are found to most closely resemble that of a 50 percent rating.  See 38 C.F.R. § 4.130, DC 9411.

The Veteran's PTSD and anxiety symptoms do not cause deficiencies in most areas or total disability.  The Veteran has successfully worked his whole life and supported his family.  He reported that his business has declined recently because of the poor economy but not because of his symptoms.  See VA Examination September 2010.  The Veteran is able to manage is own finances and personal health and care.  See VA Examinations November 2008, September 2010.  He Veteran reported having to check the locks and keeping a weapon near his bed, but these behaviors do not appear to interfere with his routine activities, such as work or household responsibilities.  See Board Hearing.  The September 2010 examiner noted no objective evidence of ritualistic behaviors.  The Veteran's wife reported that he had trouble remembering things.  See Board Hearing.  However, the VA examiners found no impairment in speech or memory.  He has consistently denied any suicidal or homicidal ideations or plans.  See VA Examinations, VA Treatment.

The Veteran has been married for over 35 years and reported good relationships with his wife and children.  See VA Examinations November 2008, September 2010.  Their relationship is not problem free, as his wife requested couples counseling from the VA in August 2011.  Although the Veteran has episodes of "road rage" where he shouts and tailgates other drivers, he reported being able to control the outbursts and his wife assured that he had never risen to the level of violence.  See Board Hearing March 2010.  The Veteran has received global assessment of functioning (GAF) scores of 60 in both VA examinations, signifying moderate symptoms or moderate difficulty in social or occupational functioning.  See DSM-IV.  While not dispositive, these GAF scores affirm the idea of moderate disability and a 50 percent rating.  The September 2010 VA examiner noted that the Veteran had deficiencies in work, family relationships, judgment, thinking, and mood, but the November 2008 examiner concluded that the Veteran was functioning well in his life.  As the Veteran is able to work steadily, care for himself physically and financially, and has good relationships with his family, he does not have deficiencies in most areas.  Therefore, the overall picture of his mental health disability does not rise to the level of 70 percent disability.

For similar reasons of ability to successfully function, the Veteran does not have total disability from his mental health symptoms meriting a 100 percent rating.  

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's mental health disability are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria and case law for evaluating mental health disorders is intentionally broad to take into account a variety of symptoms and the entire effect of the disability on the Veteran's life.  He has not presented symptoms outside the rating criteria.  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

In summary, the preponderance of the evidence is against service connection for a skin disability and a rating for mental health disability in excess of 50 percent.  See 38 C.F.R. §§ 3.303, 4.130.  As such, the benefit of the doubt doctrine is inapplicable and the outstanding claims must be denied.  See 38 C.F.R. §§ 3.102, 4.3.  


ORDER

Service connection for a skin disability is denied.

An initial rating in excess of 50 percent for PTSD and anxiety disorder is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


